THOMAS, Circuit Judge,
concurring in part and dissenting in part.
I agree that Matkin’s claim is not proeedurally barred. However, I would hold that the California Court of Appeal’s denial of her habeas corpus petition was an objectively unreasonable application of United States Supreme Court precedent because the Allen charge given in this case was not counterbalanced by an instruction “remind[ing] jurors of their duty and obligation not to surrender conscientiously held beliefs simply to secure a verdict for either party.” United States v. Mason, 658 F.2d 1263, 1268 (9th Cir.1981).